          Case 1:19-mj-01234-UA Document 1 Filed 02/05/19 Page 1 of 8
                                                             OR\Gll~AL
                                   234-
Approved:
             ADAM S. HOBSON
             Assistant United States Attorney

Before:      HONORABLE HENRY PITMAN
             United States Magistrate Judge
             Southern District of New York

                  - - - - - - - - - - x
                                                 SEALED COMPLAINT
UNITED STATES OF AMERICA
                                                 Violation of
              - v. -                             21 u.s.c. § 846

LUIS JIMENEZ,                                    COUNTY OF OFFENSE:
                                                 Bronx
     a/k/a "David James,"

                   Defendant.

- - - - - - - - - - - - - - - - - x

SOUTHERN DISTRICT OF NEW YORK, ss.:

    ANDREW R. PERRY, being duly sworn, deposes and says that he
is a Special Agent with the Drug Enforcement Administration
("DEA"), and charges as follows:

                                   COUNT ONE

     1.   From at least in or about November 2017 up to and
including the present, in the Southern District of New York and
elsewhere, LUIS JIMENEZ, a/k/a "David James," the defendant, and
others known and unknown, intentionally and knowingly did combine,
conspire, confederate, and agree together and with each other to
violate the narcotics laws of the United States.

     2.     It was a part and an object of the conspiracy that LUIS
JIMENEZ, a/k/a "David James," the defendant, and others known and
unknown, would and did distribute and possess with intent to
distribute controlled substances, in violation of 21 U.S.C.
§ 841 (a) (1).


     3.   The controlled substances that LUIS JIMENEZ, a/k/a
"David James," the defendant, conspired to distribute and possess
with intent to distribute were a quantity of mixtures and
      Case 1:19-mj-01234-UA Document 1 Filed 02/05/19 Page 2 of 8



substances containing a detectable            amount of oxycodone   and
alprazolam, in violation of 21 U.S.C.     §    84l(b) (1) (C).

           (Title 21, United States Code, Section 846.)

      The bases for my knowledge and for the foregoing charge
are, in part, as follows:

     4.   I am a Special Agent with the DEA and I have been
personally involved in the investigation of this matter.      This
affidavit is based upon my personal participation in the
investigation of     this  matter,  my   conversations  with   law
enforcement agents, and my review of documents and other evidence.
Because this affidavit is being submitted for the limited purpose
of establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where
the actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

                               Overview

      5.  Since at least in or about November 2017, LUIS JIMENEZ,
a/k/ a "David James," the defendant, conspired with others to
distribute controlled substances, including oxycodone, over the
Internet and through the mail. Members of the conspiracy shipped
hundreds of orders of controlled substances around the world,
including to the United States. JIMENEZ and others facilitated
this distribution of controlled substances by filling orders for
oxycodone and other controlled substances and mailing those
controlled substances throughout the United States, including to
the Southern District of New York.

             November 2017 In-Person Undercover Buy

     6.    Based on my discussions with members of law enforcement
and my review of law enforcement records and reports, I know the
following:

          a.   On or about November 16, 2017, the DEA conducted an
undercover operation to purchase oxycodone.




                                    2
       Case 1:19-mj-01234-UA Document 1 Filed 02/05/19 Page 3 of 8



          b.   A confidential source working with the DEA ("CS-
l") 1 had previously arranged with a contact in the Dominican
Republic  ("CC-1")  to purchase approximately 1,700 pills of
oxycodone in the Bronx.

          c.    CS-l's contact had provided CS-1 with a telephone
number and instructed CS-1 to contact that number using an internet
messaging service so CS-1 could arrange to pick up the narcotics.
CS-1 then contacted that person and arrange to pick up the
narcotics at an address in the Bronx, New York.

          d.   On or about November 16, 2017, CS-1 and an
undercover agent ("UC-1") met LUIS JIMENEZ, a/k/a "David James,"
the defendant, at the agreed-upon location in the Bronx, where
JIMENEZ gave CS-1 and UC-1 a white plastic bag containing
approximately 1,662 pills of suspected oxycodone.

                2018 Undercover Internet Operations

     7.   In or about June 2018, I acted in an undercover capacity
to communicate with an email address (the "CC-2 Email Account") to
purchase the controlled substance oxycodone.         Based on my
participation in that investigation, I know the following:

           a.   No prescription was ever provided to the CC-2 Email
Account.

          b.   On or about June 23, 2018, I received an email from
the CC-2 Email Account stating:   "Tomorrow your sample of Oxy 40
mg will get shipped.   Other than that below are some other USA
made original products from USA with prices:   Pere $20 Ambien $4
Xanax $ Tramadol 50mg $2 Tramadol lOOmg $2.25. Shipping will be
free for all these medicines. Do let me know if you need any other
pills. Thanks!"

          c.   On or about July 12, 2018, I retrieved a package
from an undercover mailbox at the New York address I had provided
to the CC-2 Email Account. The return address on the package was
handwritten as "David James" at an address in the Bronx, New York.
The envelope contained five pills which, based on my training and



1 CS-1 is providing information to law enforcement in exchange
for financial compensation and has been doing so since
approximately 2014. CS-1 has no prior arrests. To date, the
information CS-1 has provided has been credible and reliable and
corroborated by independent investigation.

                                    3
      Case 1:19-mj-01234-UA Document 1 Filed 02/05/19 Page 4 of 8



experience, appeared to consist of two pills of alprazolam,         one
pill of endocet, and two pills of oxycodone. 2

     8.   Based on my discussions with members of law enforcement
and my review of reports and records provided by law enforcement,
I know the following:

          a.   In or about July 2018, members of another DEA task
force had undercover communications with an online pharmacy
suspected of the illegal distribution of controlled substances.
An undercover Task Force Officer ( "UC-2") placed an order for
twenty tablets of Percocet, which is a brand name for the
controlled substance oxycodone, and instructed that the pills be
mailed to an undercover mailbox in Idaho. UC-2 did not provide a
prescription for the Percocet that the undercover ordered.

           b.  On or about July 19, 2018, the DEA recovered a
package from the undercover mailbox. The return address was from
a "David James" at an address in Yonkers, New York.   Inside the
package were 22 tablets and a typed letter dated July 15, 2018
that said the following:

     Hello my name is David and as you can see I'm the one who
     is supplying your supplier. The reason that I'm writing to
     you is to save you a lot of money if you start to get your
     orders directly from me I will give you a 200 dollars
     discount on the first order and after that you will keep
     saving money because I will give you better prices than
     what you are getting now.  Please email me at [the "James
     Email Account"]. And you will see that this will be the
     better decision that you have made. Thank you and please
     email back as soon as you read this letter.

     SINCERELY,

     DAVID JAMES

          c.   On or about July 19, 2018, a member of a DEA task
force, acting in an undercover capacity, began communicating with
the James Email Account.   In emails, the user of the James Email
Account stated, in substance and in part, that he would provide a



2
 Based on my training and experience, I know that "alprazolam" is
the controlled substance sold under the brand name Xanax, and
"endocet" is the brand name of a tablet that contains oxycodone
and acetaminophen.

                                   4
       Case 1:19-mj-01234-UA Document 1 Filed 02/05/19 Page 5 of 8



$200 discount and cheaper prices if the undercover began ordering
pills from the user of the James Email Account directly.

                             Email Records

     9.   On or about September 18, 2018, the Honorable Ona T.
Wang signed a search warrant for the contents of the James Email
Account. I have conducted a review of the data provided by Google,
Inc. in response to that search warrant. Based on that review, I
learned, among other things, that between July 10, 2018 and
September 18, 2018, the James Account had approximately 569 emails,
of which approximately 513 appeared, based on my training,
experience, and participation in this investigation, to relate to
the trafficking of pharmaceuticals, including oxycodone, or the
transfer of money for the payment of pharmaceuticals. These emails
included the following:

          a.    On or about July 20, 2018, an email address
("Customer-1") sent the James Email Account an email stating, in
part:  "I recently received the letter enclosed with my order.    I
will be ordering soon and will order through you.      Thank you!!"
On August 1, 2018, Customer-1 sent the James Email Account an email
that said, in part:   "Same order as last time. Please send price
and transaction information." Later the same day, the James Email
Account replied with multiple emails, saying, among other things,
"Hi [Customer-1] can you send me the mtcm number if did the western
union please?" and "Remember $900 for 60 pills."       On or about
August 27, 2018, the James Email Account emailed Customer-1 an
email stating, in part, "Hey [Customer-1], here is the address to
send the money.   Thanks."  The James Email Account then provided
an address in Yonkers, New York (the "Yonkers Address").

          b.   On or about September 17, 2018, the James Email
Account sent an email address ("Customer-2") an email saying, in
part:  "Ook [Customer-2], here is the price for Xanax 2mg[.]   30
pills for $25[.] 60 pills for $400[.] 90 pills for $580[.] Just
let me know how many pills do you need and I will send them for
you tomorrow."  Later the same day, the James Email Account sent
another email to Customer-2 stating, in part, "Ok not problem
[Customer-2], I can send 90 pills for you next day but you will
have to pay me $630 dollar and you will get them tomorrow.   Here
is the information to send money."  The James Email Account then
provided the Yonkers Address.

                 January 2019 Undercover Operation

     10. Based on my own participation in a January 2019
undercover operation, as well as my discussions with other members

                                    5
      Case 1:19-mj-01234-UA Document 1 Filed 02/05/19 Page 6 of 8



of law enforcement and my review of reports and records prepared
by law enforcement, I know, among other things, the following:

          a.   On or about January 6, 2018, UC-2 began negotiating
the purchase of oxycodone with the James Email Account.     In the
course of those negotiations, the James Email Account directed UC-
2 to communicate using a Skype account associated with the James
Email Account (the "James Skype Account") .       In these Skype
communications, UC-2 received photographs from the James Skype
Account of what were said to be lOmg and 40mg oxycodone tablets.
UC-2 negotiated to purchase ten 40-miligram oxycodone tablets for
$300 and was instructed to send the money to "Luis Jimenez" at the
Yonkers Address.

          b.   On or about January 8, 2019, UC-2 received a
communication from the James Skype Account that included a
photograph of a United States Postal Service ("USPS") Priority
Mail envelope and a tracking number (the "Tracking Number"). UC-
2 was told that the package would be mailed that afternoon.

          c.   Also on or about January 8, 2019, DEA agents,
including myself, conducted surveillance of the Yonkers Address.
During this surveillance, at approximately 4:44 p.m., I observed
LUIS JIMENEZ, a/k/a "David James," the defendant, exit the Yonkers
Address with a female ("Woman-1") and enter a vehicle parked in
the driveway (the "Vehicle").      Woman-1 was carrying a large
shopping bag (the "Bag") that appeared to be weighted. JIMENEZ and
Woman-1 then drove away.

            d.    Approximately fifteen minutes later, the Vehicle
was observed outside a USPS office in Yonkers (the "Yonkers Post
Off ice") .    Woman-1 was observed inside the Yonkers Post Off ice
with the Bag.      At approximately 5:03 p.m., Woman-1 was observed
approaching the counter inside the Yonkers Post Office, removing
several boxes and at least one document-sized envelope from the
Bag, and place the items on the counter.       A few minutes later,
Woman-1 was observed returning to the Vehicle. Woman-1 was still
carrying the Bag but it now appeared to be empty.      Later in the
afternoon, the undercover received a message from the James Skype
Account stating that the package of oxycodone had been sent.

          e.   On or about January 10, 2019, a package with the
Tracking Number arrived at the address UC-2 had provided to the
user of the James   Skype Account.  The package contained pills
that were submitted to a DEA lab for testing, where they tested
positive for oxycodone.



                                    6
      Case 1:19-mj-01234-UA Document 1 Filed 02/05/19 Page 7 of 8



          f.   I have reviewed USPS records which show that the
package with the Tracking Number was mailed from the Yonkers Post
Office on January 9, 2019 at approximately 5:04 p.m., i.e., the
same time Woman-1 was observed mailing packages.

               Search of the Defendant's Apartment

     11. Based on a review of information provided by Experian,
I know that as of June 14, 2018, LUIS JIMENEZ, a/k/a "David James,"
the defendant, was using the Yonkers Address as his address.

     12. On or about January 30      2019
                                       I    the Honorable Barbara
                                              I


Moses, United States Magistrate Judge for the Southern District of
New York, signed a warrant authorizing the search of the Yonkers
Address. On or about February 5, 2019, members of law enforcement,
including myself, executed the search warrant.        Based on my
participation in the search, I know the following:

        a. LUIS JIMENEZ, a/k/a "David James," the defendant, was
found inside the Yonkers Address, and appeared to be living there.

        b. A search of    the Yonkers Address     revealed large
quantities of what appeared, based on my training and experience,
to be oxycodone.

        c. A search of the Yonkers Address also revealed shipping
labels and envelopes that appeared, based on my training and
experience and participation in this investigation, to be used for
mailing pharmaceuticals.




                                   7
       Case 1:19-mj-01234-UA Document 1 Filed 02/05/19 Page 8 of 8



          WHEREFORE, deponent respectfully requests that a LUIS
JIMENEZ, a/k/ a "David James," the defendant, be imprisoned or
bailed, as the case may be.




                             Special Agent
                             Drug Enforcement Administration




 Sworn to before me this
~-rl/day of February, 2019




                                     8
